 Case 2:20-cr-00027-JTN-MV ECF No. 92, PageID.631 Filed 08/31/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION


 UNITED STATES OF AMERICA,

        Plaintiff,
                                                                Case No. 2:20-cr-27
 v.
                                                                HON. JANET T. NEFF
 EUGENE PAUL LOONSFOOT, SR.,

       Defendant.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       On June 16, 2021, Defendant filed a Motion to Suppress Coerced Statement (ECF No. 71).

The matter was referred to the Magistrate Judge, who issued a Report and Recommendation on

August 16, 2021 (ECF No. 91), recommending that this Court deny the motion. The Report and

Recommendation was duly served on the parties, and no objection has been made thereto within

the time required by law. Accordingly:

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 91) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion to Suppress Coerced Statement (ECF No.

71) is DENIED for the reasons set forth in the Report and Recommendation.



Dated: August 31, 2021                                     /s/ Janet T. Neff
                                                         JANET T. NEFF
                                                         United States District Judge
